DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (directed to a strobel having a substantially rectangular cross-section), Species G (directed to a strobel having a plurality of cushioning members), Sub-Species G2 (directed to a plurality of cushioning members wherein at least one of the cushioning members has at least one different dimension), Sub-Species G6 (directed to a strobel having a rigid plate positioned between the plurality of cushioning members), and Sub-Species G6A (directed to a rigid plate that is flat) in the reply filed August 15, 2022, is acknowledged.  In the reply, Applicant indicated claims 1-6, 8-9, and 14-17 as reading upon the elected invention.  Accordingly, claims 1-20 are pending in this application with claims 7, 10-13, and 18-20 being withdrawn from consideration.  An action on the merits follows.
Specification – Disclosure
The use of the terms “Pebax”, “ZoomX”, “Nike”, and “Akrema”, which are trade names or marks used in commerce, have been noted in this application at least at [0066], [0071], and [00109]. These terms should be accompanied by the generic terminology (if applicable); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is further objected to because at [0065], “longitudinal midline” should read “longitudinal midline (LM)” to properly indicate the abbreviation.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because at line 4, it is suggested that “interfits” instead reads “interfitting” or “configured to interfit” in order to avoid method language in the product claim.
Claim 17 is objected to because at line 5, a period should be placed at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0260526 to Smith et al. (hereinafter, “Smith”).
Regarding claim 1, Smith teaches an article of footwear (Fig. 1; abstract; footwear (10)) comprising: an upper (30); a strobel (40) including a casing and at least one cushioning member (element (40) includes barrier (41) encasing tensile member (46)), the casing having a peripheral flange and defining a cavity, and the at least one cushioning member disposed in the cavity (Fig. 9A; barrier (41) forms flange (45) and defines a cavity in which member (46) is disposed); wherein a lower perimeter of the upper is secured to the peripheral flange of the strobel (Fig. 5A; lower perimeter edge (34 ) of upper is secured to flange (45) of element (40)), the upper and the strobel defining a foot-receiving void of the article of footwear (Fig. 5A; a foot-receiving void is defined by the upper (30) and sole structure (20) including element (40); [0024]); and wherein an exterior surface of the casing facing away from the cavity is a foot contact surface of the strobel within the foot-receiving void, the article of footwear characterized by the absence of an insole (Figs. 5A & 9A; outer surface of upper portion (42) facing away from the interior void of element (40) is foot contact surface when sock liner (23) is not present; sock liner (23) is disclosed as optional and may be absent from the footwear entirely; [0023]).
Regarding claim 2, Smith (as applied to claim 1, as discussed above) further teaches a midsole (21); wherein: the strobel at least partially overlies the midsole (Fig. 5A; element (40) at least partially overlies midsole (21)); an upper surface of the midsole defines a recess; and the strobel rests on the upper surface of the midsole in the recess such that at least a portion of the at least one cushioning member is disposed in the recess and below the peripheral flange (Fig. 5A; midsole (21) has a curved upper surface defining a recess in which element (40) is positioned; at least a portion of member (46) is disposed in the recess below flange (45) at a central portion of the element (40)).
Regarding claim 3, Smith (as applied to claim 1, as discussed above) further teaches wherein the casing includes: a top sheet having a periphery; and a bottom sheet having a periphery secured to the periphery of the top sheet to define the peripheral flange (Figs. 5A, 6-7, and 9A; first, i.e., upper, barrier portion (42) and second, i.e., lower barrier portion (43) have peripheries which are secured together to define flange (45)), and the cavity defined between an inner surface of the top sheet and an inner surface of the bottom sheet (interior void of element (40) is defined between portions (42, 43)); wherein each of the top sheet and the bottom sheet includes a polymeric material or a textile material (element (40) including portions (42, 43) may be formed of a polyurethane material; [0032]).
Regarding claim 4, Smith (as applied to claims 1 and 3, as discussed above) further teaches wherein the top sheet comprises a textile material and the bottom sheet comprises a thermoplastic polyurethane material, or the top sheet comprises a thermoplastic polyurethane material and the bottom sheet comprises a textile material, or both the top sheet and the bottom sheet comprise a textile material, or both the top sheet and the bottom sheet comprise a thermoplastic polyurethane material (element (40) including portions (42, 43) may be formed of a polyurethane material; [0032]).
Regarding claim 14, Smith teaches a method of manufacturing an article of footwear (See Figs. 10A-10G; abstract), the method comprising: securing a peripheral flange of a casing of a strobel to a lower perimeter of an upper (See Fig. 5A & 10D; flange (45) of element (40) is secured to a lower perimeter area of upper (30); [0038]), the upper and the strobel defining a foot-receiving void of the article of footwear (Fig. 5A; a foot-receiving void is defined by the upper (30) and sole structure (20) including element (40); [0024]), the strobel having at least one cushioning member, the casing defining a cavity, and the at least one cushioning member disposed in the cavity (element (40) includes barrier (41) encasing tensile member (46) therein); and wherein an exterior surface of the casing facing away from the cavity is a foot contact surface of the strobel within the foot-receiving void, the article of footwear characterized by the absence of an insole (Figs. 5A & 9A; outer surface of upper portion (42) facing away from the interior void of element (40) is foot contact surface when sock liner (23) is not present; sock liner (23) is disclosed as optional and may be absent from the footwear entirely; [0023]).
Regarding claim 15, Smith further teaches securing an upper surface of a midsole to at least one of the upper or a lower exterior surface of the strobel (See Figs. 5A and 10C-10E; an upper surface of sole structure (20) including midsole (21) is secured to element (40); [0039]-[0040]) such that at least a portion of the at least one cushioning member of the strobel rests in a recess in the upper surface of the midsole below the peripheral flange (Fig. 5A; midsole (21) has a curved upper surface defining a recess in which element (40) is positioned; as a result of securing element (40) to the upper surface of the midsole (21), at least a portion of member (46) is disposed in the recess below flange (45) at a central portion of the element (40)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1 regarding claims 5-6 and 8; as applied to claim 14 regarding claim 16) and further in view of US 2019/0223539 to Hoffer et al. (hereinafter, “Hoffer”).
Regarding claim 5, Smith (as applied to claim 1, as discussed above) does not teach wherein: the at least one cushioning member includes a first cushioning member and a second cushioning member; and at least a portion of the first cushioning member overlies the second cushioning member and is disposed between the foot contact surface of the strobel and the second cushioning member.
However, Hoffer, in a related shoe sole art, is directed to an article of footwear having an upper, midsole, and outsole, wherein the article of footwear includes at least two encased, foam cushioning members that are stacked on top of one another (See Hoffer, Fig. 1; abstract).  More specifically, Hoffer teaches wherein: the at least one cushioning member includes a first cushioning member and a second cushioning member (See Hoffer, Fig. 1; first and second stacked, casings (310, 320) each containing foam cushion (350)); and at least a portion of the first cushioning member overlies the second cushioning member and is disposed between the foot contact surface of the strobel and the second cushioning member (foam cushion in first casing (310) overlies foam cushion in second casing (320) and is disposed between a foot contact surface and the second casing (320)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Smith to include the stacked, cushioning elements as disclosed by Hoffer instead of the single element disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Smith to include the stacked, cushioning elements as disclosed by Hoffer instead of the single encased element disclosed by Smith (See Hoffer, [0070]-[0071]).
Regarding claim 6, the resulting structure of claim 5 as described above would also meet the structure of claim 6, wherein the modified footwear of Smith (i.e., Smith in view of Hoffer, as discussed with respect to claims 1 and 5 above) further teaches wherein: the at least one cushioning member includes a first cushioning member and a second cushioning member (See Hoffer, Fig. 1; first and second stacked, casings (310, 320) each containing foam cushion (350)); and the first cushioning member interfits with the second cushioning member in the cavity so that a first portion of an inner surface of the casing interfaces with the first cushioning member and a second portion of the inner surface of the casing interfaces with the second cushioning member (See Hoffer, Fig. 3; casings (310, 320) containing foam cushion (350) interfit and interface with one another within a sole void or cavity).
Regarding claim 8, Smith (as applied to claim 1, as discussed above) does not teach wherein: the at least one cushioning member includes a first cushioning member and a second cushioning member; the first cushioning member is a foam cushioning member; and the second cushioning member is a fluid-filled chamber.
However, Hoffer, as discussed above, also teaches an embodiment wherein the article of footwear includes at least two encased, foam cushioning members that are stacked on top of one another with an additional bottom cushioning member which may be a fluid filled bladder (See Hoffer, [0094]).  More specifically, Hoffer teaches wherein: the at least one cushioning member includes a first cushioning member (one of the first and second stacked, casings (310, 320) each containing foam cushion (350)) and a second cushioning member (bottom cushioning member (500) positioned under the stacked foam members); the first cushioning member is a foam cushioning member (the one of casings (310, 320) being filled with foam (350)); and the second cushioning member is a fluid-filled chamber the bottom cushioning member being a fluid filled bladder; [0094]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Smith to include the stacked, foam cushioning elements and bladder as disclosed by Hoffer instead of the single element disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Smith to include the stacked, foam cushioning elements and bladder as disclosed by Hoffer instead of the single element disclosed by Smith in order to provide a more responsive-type cushioning that can attenuate ground-reaction forces, the combination of cushioning elements cooperating to enhance functionality and cushioning characteristics when compared to a conventional sole structure (See Hoffer, [0094]-[0095]).
Regarding claim 16, Smith (as applied to claim 14, as discussed above) does not teach wherein the at least one cushioning member includes a first cushioning member and a second cushioning member; wherein the first cushioning member and the second cushioning member differ in at least one of material, hardness, energy return, or density; and forming the strobel further includes interfitting the first cushioning member with the second cushioning member in the cavity so that a first portion of an inner surface of the casing interfaces with the first cushioning member and a second portion of the inner surface of the casing interfaces with the second cushioning member.
However, Hoffer, as discussed above, also teaches an embodiment wherein the article of footwear includes at least two encased, foam cushioning members that are stacked on top of one another with an additional bottom cushioning member which may be a fluid filled bladder (See Hoffer, [0094]).  More specifically, Hoffer teaches wherein the at least one cushioning member includes a first cushioning member (one of the first and second stacked, casings (310, 320) each containing foam cushion (350)) and a second cushioning member (bottom cushioning member (500) positioned under the stacked foam members); wherein the first cushioning member and the second cushioning member differ in at least one of material, hardness, energy return, or density (the fir member is foam and the second member is an air filled bladder).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Smith to assemble and include the stacked, foam cushioning elements and bladder as disclosed by Hoffer instead of the single element disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Smith to assemble and include the stacked, foam cushioning elements and bladder as disclosed by Hoffer instead of the single element disclosed by Smith in order to provide a more responsive-type cushioning that can attenuate ground-reaction forces, the combination of cushioning elements cooperating to enhance functionality and cushioning characteristics when compared to a conventional sole structure (See Hoffer, [0094]-[0095]).  
That said, the modified footwear of Smith (i.e., Smith in view of Hoffer as described above) is silent to explicitly disclosing the method steps of forming the strobel further includes interfitting the first cushioning member with the second cushioning member in the cavity so that a first portion of an inner surface of the casing interfaces with the first cushioning member and a second portion of the inner surface of the casing interfaces with the second cushioning member, and it cannot be determined from the reference alone if the method steps are disclosed.
However, Hoffer does teach creating an interference fit between adjacent cushioning elements wherein stacked cushioning elements interface with one another without a sole cavity (See Hoffer, Fig. 3; [0087]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to consider interfitting the first and second cushioning members in the cavity of the modified footwear of Smith so that a first portion of an inner surface of the casing interfaces with the first cushioning member and a second portion of the inner surface of the casing interfaces with the second cushioning member in order to provide an interference fit between adjacent cushioning element and prevent undesirable relative movement of the elements once assembled (See Hoffer, [0087]).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (as applied to claim 1 regarding claim 9; as applied to claim 14 regarding claim 17) and further in view of US 2016/0081428 to Swigart et al. (hereinafter, “Swigart”).
Regarding claim 9, Smith (as applied to claim 1, as discussed above) does not teach a plate disposed within the cavity and overlying the at least one cushioning member so that the plate is between the foot contact surface of the strobel and the at least one cushioning member, and the at least one cushioning member is between the plate and a bottom exterior surface of the casing.
However, Swigart, in a related shoe sole art, is directed to a sole structure having an encased, cushioned chamber housing stacked tensile members.  In some embodiments, one or both stacked tensile members may be foam members (See Swigart, abstract; [0043]).  More specifically, Swigart teaches a plate disposed within the cavity and overlying the at least one cushioning member so that the plate is between the foot contact surface of the strobel and the at least one cushioning member, and the at least one cushioning member is between the plate and a bottom exterior surface of the casing (See Swigart, Fig. 12B; encased tensile elements (51, 52) may be foam members, i.e., plates, having at least some rigidity, one overlying the other in a stacked configuration; [0043]; the top foam plate would be positioned between a foot contact surface of the casing and the lower foam plate, i.e., the cushioning element, with a bottom exterior surface of the casing on the bottom of the stacked structure).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Smith to include the stacked, foam cushioning elements as disclosed by Swigart instead of the single element disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Smith to include the stacked, foam cushioning elements as disclosed by Swigart instead of the single element disclosed by Smith for a variety of reasons including, but not limited to, providing better attenuation of ground reaction forces (i.e., cushioning) for the foot, providing traction, imparting stability, and limiting various foot motions such as pronation (See Swigart, [0031]).
Regarding claim 17, Smith (as applied to claim 14, as discussed above) does not teach wherein forming the strobel further includes: disposing a plate within the cavity so that the plate is between the foot contact surface of the strobel and the at least one cushioning member, and the at least one cushioning member is between the plate and a bottom exterior surface of the casing.
However, as discussed above, Swigart, in a related shoe sole art, is directed to a sole structure having an encased, cushioned chamber housing stacked tensile members.  In some embodiments, one or both stacked tensile members may be foam members (See Swigart, abstract; [0043]).  More specifically, Swigart teaches wherein forming the strobel further includes: disposing a plate within the cavity so that the plate is between the foot contact surface of the strobel and the at least one cushioning member, and the at least one cushioning member is between the plate and a bottom exterior surface of the casing (See Swigart, Fig. 12B; encased tensile elements (51, 52) may be foam members, i.e., plates, having at least some rigidity, one overlying the other in a stacked configuration; [0043]; the top foam plate being disposed between a foot contact surface of the casing and the lower foam plate, i.e., the cushioning element, with a bottom exterior surface of the casing on the bottom of the stacked structure).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Smith to include the stacked, foam cushioning elements as disclosed by Swigart instead of the single element disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Smith to include the stacked, foam cushioning elements as disclosed by Swigart instead of the single element disclosed by Smith for a variety of reasons including, but not limited to, providing better attenuation of ground reaction forces (i.e., cushioning) for the foot, providing traction, imparting stability, and limiting various foot motions such as pronation (See Swigart, [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2014/0075777 to Bruce et al.; US 2005/0183287 to Schindler; US 2011/0131831 to Peyton et al.; USPN 5,755,001 to Potter et al.; US 2015/0013190 to Davison; US 2015/0208759 to Hazenberg et al.; and US 2017/0042286 to Meschter et al. are each directed to sole structures with cushioning support members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732